Citation Nr: 0932257	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-35 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than May 18, 
2006 for the grant of service connection for Crohn's disease 
at 60 percent disabling.

2.  Entitlement to an effective date earlier than May 18, 
2006 for the grant of total disability based on individual 
unemployability (TDIU).

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) (claimed as lung bullae) as 
secondary to the service connected disabilities of 
posttraumatic stress disorder (PTSD) and Crohn's disease.

4.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from March 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in March 2007, 
June 2007 and March 2008 issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  In March 2007 the RO granted service connection 
for Crohn's disease and assigned a 30 percent evaluation 
effective from May 18, 2006.  In June 2007 the RO increased 
the evaluation for service-connected Crohn's disease to 60 
percent effective May 18, 2006 and granted a TDIU also 
effective May 18, 2006.  In March 2008 the RO denied 
entitlement to service connection for COPD with bullosa 
emphysema (claimed as lung bullae) as secondary to service-
connected PTSD.  In his notice of disagreement the Veteran 
indicated that the claimed lung bullae were also secondary to 
his service-connected Crohn's disease.  The issue has 
accordingly been recharacterized.  Also in March 2008 the RO 
denied entitlement to special monthly compensation based on 
aid and attendance.  

An April 2007 rating action granted service connection for 
post-traumatic stress disorder and assigned a 70 percent 
rating from September 29, 2006.  The Veteran filed a notice 
of disagreement claiming an earlier effective date for the 
grant of service connection and a statement of the case was 
issued in November 2007.  He did not perfect an appeal by 
filing a substantive appeal and that matter is not currently 
before the Board.  See 38 C.F.R. § 20.200 (2008) (An appeal 
consists of a timely filed notice of disagreement in writing 
and after a statement of the case has been furnished, a 
timely filed substantive appeal.).  

In April 2009, the Veteran testified during a video 
conference hearing before the undersigned.  A copy of the 
hearing transcript is associated with the claims folder and 
has been reviewed.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The issues of entitlement to service connection for COPD as 
secondary to the service connected disabilities and SMC based 
on the need for aid and attendance are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. 


FINDINGS OF FACT

1.  Service connection for Crohn's disease was denied by the 
RO and the Board on several occasions, most recently by 
rating action in November 1996.  The Veteran did not appeal 
the November 1996 determination within one year of being 
notified.  

2.  On May 18, 2006, the RO received a claim to re-open the 
previously denied claim for service connection for Crohn's 
disease.

3.  There is no communication submitted prior to May 18, 
2006, that could be construed as an informal claim of service 
connection for Crohn's disease. 

4.  The record contains no statement or communication from 
the Veteran that may be reasonably construed as raising a 
claim for TDIU prior to May 18, 2006.




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 18, 
2006, for the grant of service connection for Crohn's 
disease, have not been met.  38 U.S.C.A. §§ 5108, 5110, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.400 (2008).

2.  The criteria for an effective date prior to May 18, 2006 
for a TDIU have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107 (West 2002 & 
Supp. 2009)), imposes obligations on VA in terms of its duty 
to notify and assist claimants.

With respect to the Veteran's claim for an earlier effective 
date for the grant of service connection for Crohn's disease, 
the application of the law to the undisputed facts is 
dispositive of this issue on appeal, therefore no discussion 
of VA's duties to notify and assist is necessary.  See Mason 
v. Principi, 16 Vet. App. 129 (2002); 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159.  The issue on appeal is a "downstream" 
element of the RO's award of service connection in the 
currently appealed rating decision issued in March 2007.  For 
such downstream issues, notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 is not required in cases where such 
notice was afforded for the originating issue of service 
connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Here, in 
a May 2006 letter, VA notified the Veteran of the information 
and evidence needed to substantiate and complete his claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  In addition, 
that letter addressed disability ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VA also complied with the VCAA's duty to assist by aiding the 
Veteran in obtaining evidence and affording him the 
opportunity to give testimony before the Board.  It appears 
that all known and available records relevant to the issue 
here on appeal have been obtained and are associated with the 
Veteran's claims folder; the Veteran does not contend 
otherwise.  

With respect to the Veteran's claim for an earlier effective 
date for TDIU, where, as here, entitlement has been granted, 
the claim has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim has been substantiated, the filing of a notice of 
disagreement with the effective date does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All available post-service VA and private treatment records 
have been secured.  The Veteran was afforded a video 
conference hearing where he proffered testimony in support of 
his claims.  The duties to notify and assist have been met.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims have been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  Earlier Effective Date Claim
A.  Crohn's Disease

The Veteran filed an original claim seeking entitlement to 
service connection for Crohn's disease, which was received by 
the RO in April 1980.  The claim was denied in a July 1980 
rating decision.  The Veteran was informed of this decision 
by letter dated July 1980.  In August 1980 the Veteran 
requested reopening of his claim.  A rating decision dated 
September 1980 continued the denial and notified the Veteran 
by letter dated September 1980.  In April 1985 the Veteran 
again requested his claim be reopened.  By letter dated April 
1985 the RO determined that the evidence submitted was not 
new and material and continued the denial.  In January 1989 
the Veteran requested that his claim be reopened.  He 
asserted that Crohn's disease was due to stress in service.  
In a January 1989 rating decision the RO continued the denial 
on the grounds that Crohn's disease was not shown in service 
and not secondary to stress due to service.  In a January 
1990 decision, the Board upheld the prior denials.  A request 
to reopen the claim was received in September 1996.  Rating 
decision dated October 1996 declined to reopen the claim and 
notified the Veteran by letter dated in October 1996.  In 
October 1996 the Veteran requested his claim be reopened, 
claiming Crohn's disease as a result of exposure to 
herbicides.  The claim was denied and the Veteran was 
notified by rating decision and letter dated in November 
1996.  The Veteran did not appeal any of these decisions and 
each became final one year following the date the Veteran was 
notified of the decision.  

On May 18, 2006 the RO received another request from the 
Veteran to reopen his claim.  By rating decision dated March 
2007 the benefit was granted effective from May 18, 2006, the 
date of receipt of the reopened claim.  In June 2007 the 
evaluation assigned for Crohn's disease was increased 
effective also from the date of the reopened claim, May 18, 
2006.

The Veteran contends that the effective date for service 
connection for Crohn's disease should either be July 8, 1980 
the date of his initial claim or January 5, 1989 the date of 
his reopened claim.  He further contends that service medical 
records show that a rare form of penile Crohn's disease was 
present during service.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2008).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection, and a claim re-opened after final 
adjudication, "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, and of a claim re-opened after 
final disallowance, "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400(a) (2008).  (emphasis added).

Section 3.400 further states that the effective date of a re-
opened claim will be the date of receipt of the claim, or the 
date when entitlement arose, whichever is later, except as 
provided in § 20.1304(b)(1) (which, in essence, addresses the 
effective date to be assigned in situations in which a 
request for a change in representation, a request for a 
personal hearing, or additional evidence, is submitted 
following the expiration of the 90-day period immediately 
following notification of certification and transfer of 
records, and that particular evidence is thereafter 
determined to be the basis for an allowance of the benefit 
that the Board had denied on appeal).  38 C.F.R. § 3.400(r) 
(2000).  (again, emphasis added).

If new and material evidence is submitted with respect to a 
claim which has been disallowed, the Secretary may reopen and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 2002).

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999).  
A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2008).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2008).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200.

In the present case, the veteran's claim for service 
connection for Crohn's disease was denied by the RO and the 
Board on several occasions, most recently in 1996.  The fact 
that the veteran had previously submitted that application, 
which was denied, is not relevant to the assignment of an 
effective date based on his current application of May 2006.  
See Washington v. Gober, 10 Vet. App. 391, 393 (1997).  
"Unless an exception provides otherwise, and in this case 
none does, an award of VA benefits may not have an effective 
date earlier than the date VA received the particular 
application for which the benefits were granted."  Id.

In the present case, it is undisputed that the veteran filed 
his formal claim to re-open on May 18, 2006.  Turning to the 
question of whether in this case the veteran submitted an 
informal claim for service connection for Crohn's disease 
prior to that date, the Board is of the opinion that he did 
not, under either § 3.155 or § 3.157:  An informal claim was 
not submitted under § 3.155 because no communication was ever 
filed between November 1996 and May 18, 2006, indicating the 
veteran's intent to apply for service connection for Crohn's 
disease.  An informal claim must identify the benefit sought.  
See Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that 
VA "is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  

An informal claim was not submitted under § 3.157 because, 
since the veteran had not been granted service connection for 
Crohn's disease prior to May 18, 2006, "the mere receipt of 
medical records [prior to that date] cannot be construed as 
an informal claim [under § 3.157]." See Lalonde v. West, 12 
Vet. App. 377, 382 (1999).  

Finally, there was evidence of the presence of Crohn's 
disease prior to May 18, 2006 but the evidence used to 
establish service connection in April 2007 was a private 
medical reports dated in March 2007 indicating that abdominal 
symptoms treated from 1972 to 1976 were manifestations of 
Crohn's disease.  This is the earliest date that Crohn's 
disease was associated with service.  It follows that, since 
Crohn's disease had not been associated to service by 
competent convincing evidence prior to May 18, 2006, 
entitlement to service connection did not arise at any 
earlier date.

In light of the foregoing, an effective date earlier than May 
18, 2006, is not warranted in this case under VA regulations 
governing effective dates for awards based on a re-opened 
claim after a final disallowance.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(r) (2008).  

B.  TDIU

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that May 18, 
2006, is the correct date for the grant of entitlement to 
TDIU.  In this regard, the evidence of record clearly 
indicates that the Veteran filed a formal claim for 
entitlement to TDIU on April 16, 2007.  Prior to this, in 
March 2007, the RO granted the Veteran's service connection 
claim for Crohn's disease with an effective date of May 18, 
2006.  An increase to 60 percent was granted in June 2007 
with the same effective date of May 18, 2006.  In granting an 
effective date of May 18, 2006, the RO explained that May 18, 
2006 was the earliest date in which service connection was 
established for Crohn's disease, the disability that entitled 
the Veteran to individual unemployability.  

The claims folder contains no statements prior to May 18, 
2006 that could be reasonably construed as a formal or 
informal claim for entitlement to a TDIU.  Moreover, since 
the Veteran was not service-connected for any disability 
prior to that date, it could not be factually ascertainable 
that service-connected disability precluded employment at any 
earlier date.  Thus, there is no basis for granting an 
earlier effective date based on the receipt of a formal or 
informal claim prior to May 2006.

In summary, the Board concludes that the preponderance of the 
evidence is against the claims for an effective date prior to 
May 18, 2006 for service connection for Crohn's disease and 
the award of entitlement to TDIU, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an effective date earlier than May 18, 2006 
for the grant of service connection for Crohn's disease, is 
denied.

Entitlement to an effective date earlier than May 18, 2006 
for the grant of total disability based on individual 
unemployability, is denied.


REMAND

The Veteran claims entitlement to service connection for COPD 
as secondary to the service-connected disabilities of PTSD 
and Crohn's disease.  He contends that symptoms of the 
disorder are shown in medical records dated in 1973.  He 
contends further that he was treated for lung problems and 
had chest x-rays in April 1980 and June 1984 at VA Medical 
Center (MC), Little Rock, Arkansas.  In addition he stated 
that he received emergency room treatment and treatment by 
the respiratory care sections at J.L. McClellan VA Little 
Rock between 2005 and 2007.  In a VCAA notice letter dated 
September 2007 the RO informed the Veteran that treatment 
records from VAMC Little Rock had been requested.  Although 
treatment records from the VAMC Little Rock for 2006 have 
been associated with the claims folder, records dated in 
April 1980 and June 1984 have not.  Nor are the records from 
the emergency room and respiratory care section of J. L. 
McClellan VA Little Rock contained in the claims folder.  

VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002).  This duty includes 
obtaining pertinent medical records identified by the 
Veteran.  38 U.S.C.A. § 5103A(b) (West 2002).  In the case of 
records from a Federal agency, VA will make as many requests 
as are necessary to obtain any such relevant records.  
38 C.F.R. § 3.159 (2008).  The claim of SMC, based on the 
need for aid and attendance is inextricably intertwined with 
the claim of service-connected for COPD and may not be 
adjudicated at this time.  

Accordingly, the matter is REMANDED for the following action:

1.  The RO/AMC should obtain VA treatment 
records and x-rays from VAMC Little Rock 
dated in April 1980 and June 1984.  
Medical records should also be obtained 
from J.L. McClellan VA Little Rock ( where 
the Veteran received emergency treatment 
and treatment by the respiratory care 
section) for the period between 2005 and 
2007.  Once obtained, the RO/AMC should 
associate the records with the claims 
folder.  

2.  Thereafter, readjudicate the issues of 
service connection for COPD as secondary 
to the service-connected disabilities of 
PTSD and Crohn's disease and SMC, based on 
the need for aid and attendance.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims folder since 
the last statement of the case.  The 
Veteran and his representative should be 
afforded the applicable time period in 
which to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law  requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for 

Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


